Case 1:17-cv-04327-LLS-RWL Document 167-7 Filed 07/14/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

--X
MICHAEL DARDASHTIAN, individually and
on behalf of COOPER SQUARE, LLC a/k/a
COOPER SQUARE VENTURES,
LLC, NDAP, LLC and CHANNELREPLY, 1:17 Civ.4327 ( LLS) (RWL)
Plaintiffs, AFFIRMATION OF SERVICE
-against-

DAVID GITMAN, ACCEL COMMERCE, LLC,
DALVA VENTURES, LLC, KONSTANTYN
BAGAIEV, OLESKSIT GLUKHAREV and
CHANNEL REPLY, INC.,

Defendants.
x

 

I, Evan Ostrer, declare under penalty of perjury that I served a copy of the attached
Notice of Cross-Motion and Opposition to Defendants’ Motion pursuant to Fed.R.Civ.P. 72, with
the enclosed Declaration of Evan Ostrer dated July 14, 2020, letter brief dated July 14, 2020 and

accompanying exhibits to all counsel of record via the Southern District of New York’s

Electronic Case Filing system (ECF) on July 14, 2020. VAL
Dated: July 14, 2020 .
[WA

Evan Ostrer
